                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
                                    RENO, NEVADA


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )       3:18-cr-00105-HDM-WGC
                                             )
       vs.                                   )
                                             )       MINUTES OF COURT
CLIFTON JAMES JACKSON,                       )
                                             )
                       Defendant.            )       March 20, 2019
                                             /

PROCEEDINGS:           Evidentiary Hearing Re: Defendant’s Motion to Suppress
                       (ECF No. 38)
PRESENT:
THE HONORABLE HOWARD D. McKIBBEN, SENIOR U.S. DISTRICT JUDGE

Deputy Clerk: Paris Rich        Reporter: Kathy French

Counsel for Plaintiff: Megan Rachow, AUSA and Randy St. Clair, AUSA

Counsel for Defendant: Chris Frey, AFPD and Kate Berry, AFPD

At 10:00 a.m., the Court convenes.

The Defendant (in custody without restraints) is present with counsel. The Government is
present.

On behalf of the Defendant, Mr. Frey invokes the exclusion of witnesses. IT IS SO
ORDERED.

THORVALD SCOTT TINSETH, Deputy Sheriff, Washoe County Sheriff’s Office, called on
behalf of the Government, is sworn, examined on direct by Ms. Rachow, examined by the Court,
cross-examined by Mr. Frey, examined on redirect by Ms. Rachow, recross-examined by Mr.
Frey, and excused.

IT IS ORDERED, the Government’s Exhibits 1, 2, and 5 are received into evidence.

At 11:13 a.m., the Court stands at recess.

At 11:24 a.m., the Court reconvenes with all parties previously present.

DALE CASALE, Senior Technology Systems Developer, GIS, Washoe County, called on behalf
of the Government, is sworn, examined on direct by Mr. St. Clair, Mr. Frey examines by way of
voir dire, further examined on direct by Mr. St. Clair, cross-examined by Mr. Frey, and excused.
USA vs. CLIFTON JAMES JACKSON                               March 20, 2019
3:18-cr-00105-HDM-WGC                                       Page 2 of 3
_____________________________________________________________________________

IT IS ORDERED, the Government’s Exhibit 3 is received into evidence.

SAMUEL VAN DER WALL, Deputy Sheriff, Washoe County Sheriff’s Office, called on behalf
of the Government, is sworn, examined on direct by Ms. Rachow, cross-examined by Ms. Berry,
and released subject to recall.

At 12:02 p.m., the Court stands at recess.

At 12:04 p.m., the Court reconvenes will all parties previously present.

SAMUEL VAN DER WALL, Deputy Sheriff, Washoe County Sheriff’s Office, resumes the
witness stand, is further cross-examined by Ms. Berry, examined by the Court, further cross-
examined by Ms. Berry, examined on redirect by Ms. Rachow, and excused.

MICHAEL ALMARAZ, Deputy Sheriff, Washoe County Sheriff’s Office, called on behalf of the
Government, is sworn, examined on direct by Mr. St. Clair, examined by the Court, further
examined on direct by Mr. St. Clair, cross-examined by Mr. Frey, examined on redirect by Mr.
St. Clair, recross-examined by Mr. Frey, and excused.

IT IS ORDERED, the Government’s Exhibits 6 and 4 are received into evidence.

The Government rests. The Defense rests.

As to the Defendant’s Motion to Suppress (ECF No. 38), Mr. Frey presents argument.
Ms. Rachow presents argument. At 1:01 p.m., the Court recites findings and conclusions.

IT IS ORDERED that the Defendant’s Motion to Suppress (ECF No. 38) is DENIED with
respect to the firearm and the ammunition found in the desert.

IT IS FURTHER ORDERED that the Court RESERVES with respect to the bullet found
in the vehicle. Further, the Government shall not refer to the bullet found in the vehicle in
its opening statement or present evidence on the bullet unless testimony is presented
outside the presence of the jury. IT IS SO ORDERED.

The Court addresses the Jury Trial currently set for Monday, April 8, 2019 at 9:00 a.m. The
Court further notes this case will trail a scheduled Las Vegas trial currently set for April 2, 2019
with a 4-5 day estimate. The Court and counsel confer.

IT IS ORDERED that Jury Trial currently set for Monday, April 8, 2019 at 9:00 a.m. is
RESET for Wednesday, April 10, 2019 at 9:00 a.m. in Reno Courtroom 4 before Judge
Howard D. McKibben.

IT IS FURTHER ORDERED that the deadline for Proposed Voir Dire and Jury
Instructions is RESET for Wednesday, April 3, 2019 at 4:00 p.m. The Court will prepare
the stock instructions and the parties shall prepare any special instructions. IT IS SO
ORDERED.
USA vs. CLIFTON JAMES JACKSON                               March 20, 2019
3:18-cr-00105-HDM-WGC                                       Page 3 of 3
_____________________________________________________________________________

The defense confirms the Defendant will be present for trial in street clothes.

The Court advises the Courtroom Administrator will contact counsel with respect to deadlines
for delivery of exhibit lists, witness lists, and exhibits.

The Court further advises if the matter is resolved, the parties shall contact the Court for a change
of plea date prior to April 1, 2019.

In closing, the Court requests the parties work together toward a stipulation with respect to the
prior conviction set forth in Counts One and Two of the Indictment filed December 13, 2018.

The Defendant is remanded to custody.

At 1:21 p.m., the Court stands at recess.

                                                      DEBRA K. KEMPI, CLERK


                                                      By: /s/ Paris Rich
                                                         Deputy Clerk
